Citation Nr: 1035754	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of Lyme disease.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was most recently certified by the 
Pittsburgh, Pennsylvania RO. 

In a September 2007 decision, the Board denied the claim for 
entitlement to service connection for residuals of Lyme disease.  
The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In September 2009, 
the Court vacated the Board's September 2007 decision and 
remanded it for additional development and adjudicative action.

In July 2010, the Board remanded the claim because the Veteran 
had argued before the Court that VA had failed to provide him 
with a hearing before the Board.  See Appellant's Brief, dated 
August 2008, on pages 1 and 15.  That same month, however, the 
representative stated that the Veteran wanted to waive his 
request for a hearing before the Board.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the VARO.  VA will notify the appellant 
if further action is required.


REMAND

In compliance with the Court's September 2009 decision, the Board 
remands the claim to provide the Veteran with an examination and 
obtain a medical opinion.  See Memorandum Decision on page 7.  

Initially, the Board notes that the Veteran's representative has 
submitted an additional medical opinion, attributing the 
diagnosis of Lyme disease to the Veteran's service and has 
claimed that there is "enough evidence to grant the claim" for 
service connection for residuals of Lyme disease.  This, of 
course, presumes that the Board accepts the Veteran's allegations 
of a bull's eye like rash on his right forearm in service.  There 
is sufficient evidence in the record to call into question the 
Veteran's credibility.  This will be discussed in more detail 
below.  Thus, the Board cannot grant the benefit based upon the 
current evidence of record.  Still, the Board finds that the duty 
to assist requires further development.

Additionally, as recognized by the Court, there is a question as 
to whether the Veteran has a valid diagnosis of Lyme disease.  
See id. on page 9.  

Finally, the Board finds that there are missing VA, other 
Federal, and private medical records, which must be obtained 
prior to obtaining a medical opinion so that the examiner has all 
the relevant evidence to make an informed decision.

The Veteran claims that he developed Lyme disease following a 
field exercise at Came Lejeune in North Carolina in July 1989.  
In an April 2003 letter, the Veteran stated that while on the 
exercise, he noticed a circular rash, approximately one and one 
half to two inches in diameter on his right forearm just above 
the wrist.  He stated that the site remained irritated for 
approximately seven to 10 days.  The Veteran noted he was treated 
on August 14, 1989, for flu-like symptoms and treated again two 
days later.  He stated he sought treatment on August 18, 1989 for 
a rash covering his body.  He noted he had been diagnosed with an 
allergic reaction but that he had no known allergies.  The 
Veteran stated that stage 1 Lyme disease consisted of a local 
infection, such as a rash at the bite site, flu-like symptoms, 
and spreading rashes.  He contends that he had sought treatment 
for symptoms consistent with stage 1 Lyme disease within two 
weeks following the training.  The Veteran noted that stage 2 
Lyme disease involves arthritis, muscle pain, and stiffness.  He 
stated that from September 1989 to December 1990, he sought 
medical attention for knee pain at least nine times.  

The service treatment records show that prior to July 1989, the 
Veteran had multiple complaints of joint pain.  For example, in 
September 1983, the Veteran reported pain in his right heel for 
four days.  The examiner entered an assessment of possible trauma 
to the right heel.  In November 1983, he complained of a shoulder 
injury after fixing a cannon.  

In August 1984, the Veteran was a passenger on a motorcycle, 
which was involved in a head-on collision with a car.  The 
Veteran was thrown to the ground, but was able to get up and move 
around.  He reported pain in the upper area of the neck, and some 
difficulty turning his head.  Radiologic study showed an 
asymmetry of the C1, C2 articulation with odontoid being off 
center between the lateral masses of the axis.  A fracture was 
suspected.  Tomographic studies were obtained, which demonstrated 
some pre-existent, congenital variations in this area, but no 
evidence of a fracture.  He was diagnosed with an acute cervical 
strain.

In February 1985, the Veteran sustained a right metacarpal 
fracture.  In May 1985, the Veteran was involved in an 
altercation that resulted in a fracture to his nose.  In November 
1985, the Veteran was seen for left shoulder pain following a 
football injury.  He was diagnosed with a pectoral major strain.  
In December 1985, the Veteran fell and injured his right 
shoulder.  X-rays were within normal limits.  The assessment was 
to rule out dislocation.  In February 1986, the Veteran reported 
his right shoulder had dislocated four to five times in the last 
six months.  He was diagnosed with chronic dislocation.  The 
Veteran had chronic right shoulder problems for the remainder of 
his service (for which disability the Veteran is service 
connected).

In September 1987, the Veteran was seen for a right ankle injury.  
He was diagnosed with an ankle sprain.  He continued to have pain 
in the right ankle the following month.  X-rays were negative.  
In January 1988, he was seen with complaints of flu symptoms.  
The Veteran stated he had had a cold for about a week, which had 
gotten worse in the last two days.  He complained of chills, 
nausea, vomiting, and watery stools.  The examiner assessed the 
Veteran probably had viral gastroenteritis.  

In February 1988, the Veteran fell and hurt his right hip.  In 
March 1988, the Veteran presented with complaints of nausea, 
vomiting, diarrhea, headache, and productive cough.  He was 
diagnosed with "viral [illegible]."  In March 1989, the Veteran 
was seen with complaints of left ankle pain after having stepped 
in hole while running.  In June 1989, the Veteran was seen with 
complaints of low back pain after falling off a ladder 10 days 
prior.  In July 1989, the Veteran was seen with right foot pain 
following blunt trauma to the foot.  

On August 14, 1989, the Veteran presented with flu-like symptoms 
with nausea, diarrhea, congestion for the past two days.  The 
Veteran denied earache, fever, and/or chills.  He was diagnosed 
with an upper respiratory infection and viral gastroenteritis.  

On August 16, 1989, the Veteran was seen with complaints of 
headache, congestion, cough, body aches, diarrhea, and loss of 
appetite.  The Veteran reported feeling congested.  He denied 
fever or earache.  The examiner diagnosed upper respiratory 
infection and resolving viral gastroenteritis.  

On August 18, 1989, the Veteran complained of a three day rash to 
all parts of his body.  He acknowledged itching and rapid 
spreading, but denied discharge or bleeding or shortness of 
breath.  The examiner noted that the Veteran had no history of 
allergies, that the Veteran had started Drixoral on August 14, 
and that he noticed the rash the following day.  The examiner 
described the rash as a flat, erythematous, well-defined popular 
rash without discharge or bleeding or flakes (scales).  A 
"bulls-eye" rash was neither reported by the Veteran nor seen 
by the examiner.  The Veteran is not recorded to have reported 
any history of an insect bite during any clinic visit in August 
1989.   The assessment was to rule out allergic reaction to 
decongestant.  

In September 1989, the Veteran was seen for right knee pain 
following a jump from the back of a humvee.  He was diagnosed 
with mild lateral cruciate ligament strain and mild 
chondromalacia patella.  He subsequently developed a chronic 
right knee disability, which was the cause of his being 
discharged from service.  He is service connected for a right 
knee disability.  

In April 1990, the Veteran was seen with complaints of headache, 
chills, fever, and diarrhea for one day.  The examiner diagnosed 
gastritis.

The service treatment records do not show that the Veteran 
reported suffering an insect bite at any time contemporaneous 
with service.

After service, in December 1994, the Veteran sustained cervical 
and lumbar sprains while working at the Post Office.  Cervical 
and lumbar X-rays were reportedly normal.  A December 1998 VA 
examination report shows that the Veteran reported having no 
problems with his right shoulder since undergoing surgery in the 
Marine Corps.  

A March 2000 Outpatient Progress Note shows that the Veteran 
sustained a left foot injury.  When addressing the Veteran's past 
medical history, the examiner stated, "His past medical history 
is unremarkable, apart from some acid reflux.  He is entirely 
healthy, otherwise, and denies any medical allergies."

In November 2000, the Veteran was seen at the West Virginia 
University Hospital Department of Emergency Medicine with 
shoulder and back pain.  The Veteran reported a four year history 
of right sided paraspinous thoracic muscle pain which was now 
worse.  He denied any specific injury recently, but reported 
suffering a back injury four years prior.  

A separate November 2000 History and Physical notes that the 
Veteran complained of pain in the back of the neck between the 
shoulder blade radiating to the right arm.  The Veteran reported 
this had started two months ago, and had gradually increased in 
intensity.  The pain was described as dull, shooting in 
character.  He reported occasional right finger numbness.  When 
addressing the past medical history, the examiner stated that the 
Veteran had undergone a right rotator cuff repair in 1997, and 
that he had a three month history of depression as well as acid 
reflux disease.  The examiner noted that the Veteran had injured 
his back four years ago, and described strained back muscles, 
approximately around the same area he was complaining of 
currently.  The assessment was cervical muscle strain.  

A December 2000 Outpatient Progress Note shows that the Veteran 
reported having sustained a back injury in 1994, when he fell 
backwards over a mail sack, which had been laid behind him.  The 
Veteran noted he had gone to a couple of sessions for physical 
therapy, which seemed to help.  "[H]owever, about three months 
prior to this current office visit[,] the patient began 
experiencing increased discomfort in the area of his right 
scapula."  The Veteran described the pain as slowly worsening.  
The assessment was a thoracic strain/sprain.  The examiner stated 
he felt the pain was secondary to weakness of the muscles in the 
right shoulder girdle.  

A December 2000 private medical record involving treatment for 
psychiatric complaints, the examiner noted the Veteran complained 
"vigorously of pain in the right knee and left side of his neck 
and back."  

In July 2001, the Veteran was seen again at the West Virginia 
University Hospital Department of Emergency Medicine.  He 
complained of increased pain over the past several days.  He 
reported he was being followed for rheumatoid arthritis by Dr. 
DiBartolomeo (whose records the Board will be attempting to 
obtain).  The Veteran also reported arthritis-like symptoms for 
two years, and a family history of early onset arthritis.  The 
impression was multiple joint tenderness.   A separate July 2001 
medical record shows the Veteran complained of pain in the knees, 
hips, ankles, cervical spine, lumbar spine, and stiffness in his 
hands.

In July 2001, Dr. DiBartolomeo stated that the Veteran had had 
joint problems "for years" but that for about the past three or 
four months, he had had increased pain in his hands, particularly 
the proximal interphalangeal joints and metacarpophalangeal 
joints, in his right shoulder, and in his ankles, accompanied by 
significant morning stiffness lasting a couple of hours.  

A November 2001 VA treatment record shows that the Veteran 
reported having joint pain in the shoulders, hips, and knees, as 
well as fingertip numbness for the prior two years.  The Veteran 
denied that his joints had ever been red and hot.  He stated that 
the pain was in all of these joints, which had "been progressive 
for the last two years very slowly."  The examiner suspected 
that the Veteran had carpal tunnel syndrome and wanted to rule 
out radiculopathy.

A February 2002 VA treatment record shows that the Veteran 
reported having significant back, hip, and knee pain for the past 
five years, but that the pain had been exacerbated over the last 
two years.  This examiner stated that serum Lyme test was 
"reported as positive by (Immunoglobulin M) with two bands 
present."

An April 2002 VA treatment record shows that the examiner stated 
the Veteran had been diagnosed with Lyme disease in December 2001 
with a positive Immunoglobulin M.

A September 2002 VA treatment record shows that the Veteran 
reported having significant back, hip, and knee pain over the 
past five years with a worsening over the past two years.  The 
examiner stated that laboratory evaluations had been positive for 
Lyme's disease, as well as sed rate of 10.  The Veteran's 
creatine phosphokinase was elevated at 244 presumably due to 
myopathy.  The examiner stated that x-rays of the pelvis on 
February 14, 2000, showed no evidence of ankylosing spondylitis.  
The Veteran's neck showed mild degenerative disc disease at C6-C7 
and C4-C5.  Lumbosacral x-rays at that time showed loss of normal 
lumbar lordosis with osteophyte formation at L3 to L5 with no 
ankylosing spondylitis.  The examiner wrote, "He does have a 
history of tick bite about two years ago but it is possible 
that he could have had it since then.  There was a rash on his 
arm typical of a bull's eye lesion.  He has had malaise, fatigue, 
fever, chills, headaches, stiff neck, backache, myalgias, and 
arthralgias."  (Emphasis added.)  The examiner also noted, "He 
did have Lyme titers which were positive for acute infection."  

The September 2002 examiner's statements strongly suggest that 
the Veteran had a tick bite in approximately September 2000.  
Such a date would place the onset of the disease process outside 
of the Veteran's service period.  Notably, the physician's 
assistant who wrote the September 2002 treatment record, also 
wrote a statement in May 2010, attributing the onset of the Lyme 
disease to the Veteran's service.  Interestingly, the physician's 
assistant never acknowledges the actual dates of the Veteran's 
military service.

In December 2002, the Veteran underwent nerve conduction studies 
and an electromyography at a VA facility.  There, the examiner 
stated that the nerve conduction studies could not be interpreted 
because "the patient either could not or would not fully 
activate any muscles."  Thus, the motor units could not be seen.  
The results showed that the right median motor distal latency was 
slightly increased.  Amplitude and velocity were normal.  Right 
ulnar and right perineal studies were normal in latency, 
amplitude, and conduction velocity.  Right median ulnar and 
perineal F-wave latencies were within normal limits.  Right 
superficial perineal, right median sensory, right ulnar sensory, 
and right median and ulnar midpalmar studies were entirely within 
normal limits.  Needle electrode examination showed increased 
insertional activity in the right biceps.  However, this was an 
isolated phenomenon.  The examiner noted that the motor unit 
analysis was difficult because of poor effort and no conclusions 
could be made.  She interpreted the result as follows:

1.	There is no evidence of sensory or motor 
peripheral neuropathy.

2.	There are no clear signs of entrapment 
neuropathy or radiculopathy.

3.	There is increased insertional activity in 
the biceps which is in and of itself 
nondiagnostic.  This study cannot entirely 
rule out the possibility of a chronic 
myopathic phenomena.  However, I would note 
that this does not comport with [the 
Veteran's] presenting symptoms.

A December 2003 VA treatment record notes that the Veteran 
reported that he had been bitten by a tick back in 1984 when he 
was overseas.  The Veteran had also asserted that he contracted 
Lyme disease from a tick bite in North Carolina in 1989.  Neither 
the question when or where he was bitten is insignificant.  
Indeed, in April 2003 the Veteran went out of his way to discuss 
the statistics of contracting Lyme disease in North Carolina.  
Then eight months later reported he had contracted Lyme disease 
outside of the United States.  It is possible that the examiner 
misunderstood the facts, but it is questionable that the examiner 
would get both the year and the location wrong and such facts 
were entirely different than what the Veteran had reported at 
other times.  

There are multiple lay statements dated in May 2004 from friends 
and family of the Veteran.  Each person states that they remember 
seeing a "bull's eye rash" on the Veteran's right forearm in 
approximately August 1989.  The statements are from a neighbor, a 
fellow Marine, his mother-in-law, and his wife.  Each stated that 
they personally saw the rash on the Veteran's right forearm, and 
all commented on the possibility that it could be some sort of 
bite, possibly a spider bite.  

What is questionable about these statements is that if the 
Veteran suspected he had received some sort of bite in July 1989, 
why did he not report such concern when he was seen in August 
1989 by a medical professional?  The August 18, 1989, service 
treatment record shows the Veteran described a rash all over his 
body.  There was no mention of the rash starting on the right 
forearm and spreading.  There was also no mention of a right 
forearm bite.  There was no finding of a bull's eye rash.  Yet, 
according to the lay statements, the Veteran suspected he had 
gotten a spider bite but was not sure.  The statements from LRC 
and JW note that the Veteran had asked each of them if they knew 
what kind of bite he had gotten.  One would presume since the 
Veteran was soliciting opinions from lay individuals as to what 
they thought was the cause of the bite that he would have also 
raised this issue when he was seen by a medical professional in 
August 1989.  There is no indication in the record that he did 
so.  The Board finds it likely that if the Veteran received a 
bite to his right forearm in July 1989, he would have asked such 
question at the time he was seen in August 1989 and that such 
question would have been documented in the treatment records.

Additionally, the Board finds it difficult to believe that all 
four people would specifically remember the Veteran's rash, its 
specific location, the extremity was involved, when it appeared, 
and their suspicions that the appellant had suffered some sort of 
bite 15 years ago.  It is one thing for the Veteran's wife to 
remember such detail since they lived together, but the recall of 
his mother-in-law, neighbor, and a fellow Marine is, at best, 
questionable in light of the totality of the record.  Rather, in 
reading the lay statements, the Board finds that these statements 
are so unified that one would infer that years after the alleged 
bite, someone provided the specific facts to the individuals.

Adding to the Veteran's questionable credibility is his April 
2003 statement.  Specifically, the alleged facts reported by the 
appellant are not corroborated by the contemporaneous service 
treatment records.  For example, in the Veteran's April 2003 
letter, he stated he noticed the circular rash while on the 
exercise, which occurred "[d]uring the latter part of July 
1989."  In reading the August 18, 1989, service treatment 
record, it is clear that the Veteran's rash began on August 15, 
1989.  That fact is stated two times in that record.  The 
examiner noted that the Veteran reported the rash on his body had 
begun three days prior, and the examiner wrote that the Veteran 
"began Drixoral on 14 Aug[ust and] noted rash on 15 Aug[ust]."  
It is difficult to argue after reading the August 18, 1989, 
record that the rash had started in July 1989.  Rather, the most 
reasonable interpretation of the August 1989 service treatment 
record is that the rash began on August 15, 1989.  Again, if the 
Veteran genuinely noticed a "bite" to his arm in July 1989, it 
would seem logical that he would have addressed that fact at 
least once when seen in August 1989 on three occasions.  The 
facts the Veteran presented in his April 2003 statement are of 
doubtful credibility.

In March 2005, Dr. Emanuel Vergis, stated he found that the 
Veteran had developed Lyme disease from the 1989 incident the 
Veteran has described.  In a June 2006 letter, Dr. Vergis 
reported reviewing the records and that the Veteran's report of 
the rash, which had been noted by his neighbors, was compatible 
with Lyme disease.  Dr. Vergis found it was more likely that the 
Veteran's present symptoms were consistent with late Lyme 
disease.  He noted that it was well known that delayed treatment 
of Lyme's disease can result in persistent or recurrent symptoms.

In May 2010 a VA physician's assistant stated that the Veteran 
had received a tick bite in service.  He noted that even though 
the test was negative "now, 2 bands were reactive" and that 
Lyme disease antibodies decrease over time.  He concluded that 
the Veteran's current symptoms were likely the result of the in-
service tick bite.  

There are other opinions from VA medical professionals 
attributing the onset of Lyme's disease to the Veteran's service, 
specifically, the 1989 bite the Veteran claims occurred at that 
time.

In sum, the foregoing reveals that the Veteran's report as to 
when he believed that he contracted Lyme disease has varied from 
1984 while he was overseas, to 1989 while he was in North 
Carolina, to approximately the year 2000, which is almost 10 
years following the Veteran's service discharge.  The Veteran and 
others now report that the appellant had a bull's eye rash, but 
he did not report such a rash in-service, and such a rash was not 
clinically observed in-service.  The Veteran's inconsistent 
statements raise a question as to his credibility.  

While Lyme disease is difficult to detect and diagnose, if the 
Veteran's Lyme disease is due to service his clinical impression 
arguably was abnormal.  That is, if the Veteran is believed to 
have suffered an in-service tick bite in 1984 or 1989 which led 
to Lyme's disease, why was it that many years elapsed before he 
was seen with symptoms, such as joint pain, that are usually 
associated with untreated Lyme disease.  Indeed, the Court noted, 
"After several months, approximately 60% of patients with 
untreated infection will begin to have intermittent bouts of 
arthritis, with severe joint pain and swelling."  While there 
are records after 1989 showing joint pain, those complaints of 
joint pain were noted by the examiners to have an onset 
attributed to a joint specific injury.  

The Veteran alleges that he developed knee pain in service as a 
result of Lyme disease.  The contemporaneously prepared service 
treatment records show that he sustained a right knee injury in 
September 1989, which then led to a chronic disability for which 
he is service connected.  The Veteran's allegation that his in-
service knee pain is indicative of an in-service incurrence of 
Lyme disease would be more credible if the knee pain had started 
without a specific injury to the joint and there were notations 
in the service treatment records where examiners were unable to 
state the etiology of the knee pain.  Here, however, there is 
evidence of an in-service right knee injury.

Post service records show the Veteran sustaining cervical and 
lumbar sprains in 1994.  In March 2000, the examiner noted that 
other than left foot trauma the Veteran's past medical history 
that he was "entirely healthy."  Thus, more than 10 years after 
the alleged tick bite, the Veteran was not complaining of joint 
pain all over his body.  Again, this raises questions about the 
appellant's credibility.  

The Board is also remanding the claim because it finds that there 
are additional records that must be obtained prior to the Veteran 
undergoing a VA examination.  For example, there are references 
in the VA treatment records to February 2000 testing that the 
Veteran underwent at a VA facility.  See September 2002 VA 
treatment record addressing what February 2000 x-rays of the 
pelvis showed.  The earliest records from both the Pittsburgh and 
Clarksburg VA Medical Centers are, however,  dated in the later 
months of 2001.  The Board will request that the RO seek to 
obtain VA medical records from 1998 to 2002 from both the 
Pittsburgh and Clarksburg VA Medical Centers.

Private medical records show that the Veteran was being treated 
for rheumatoid arthritis by Dr. DiBartolomeo.  Since such 
treatment involves the Veteran's joints, and as the appellant 
claims that he has joint pain associated with Lyme disease, these 
private medical records are relevant to the issue on appeal.

The record also shows that the Veteran reported that he had 
applied for Social Security Administration disability benefits 
and had been denied.  See December 2003 VA treatment record 
stating, "The patient has recently applied for Social Security 
Disability and last summer he was denied in September 2003.  He 
has a lawyer, who is fighting this litigation, and she indicated 
that he would be better off if he got back into treatment.  This 
is one of the reasons he came."

Even though the claim was denied, any medical records associated 
with the Veteran's Social Security Administration disability 
claim, to include his appeal of the denial, could possibly be 
relevant in this case.  Thus, the Board will request that the RO 
attempt to obtain the Social Security Administration records, as 
they may be relevant to the issue on appeal.

Lastly, questions have been raised about whether the Veteran even 
has Lyme disease.  Thus, the Board will request that the examiner 
attempt to definitively determine whether the Veteran has Lyme 
disease.

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain VA 
treatment records pertaining to the Veteran 
from both the Pittsburgh and Clarksburg VA 
Medical Centers from 1998 to 2002.  If there 
are no such records, such should be documented 
in the claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain that 
evidence; and (c) describe any further action 
it will take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.
 
2.  The RO should obtain treatment all 
records from Dr. DiBartolomeo.  The Veteran 
is to provide VA permission to obtain these 
relevant medical records.   All attempts to 
secure these documents must be documented in 
the claims file.

3.  The RO should attempt to obtain all 
records from the Social Security 
Administration pertaining to the Veteran's 
disability claim application, including, but 
not limited to, the application and the 
medical records created and associated with 
that application.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain that 
evidence; and (c) describe any further action 
it will take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.
 
4.  Thereafter, the RO must then schedule the 
Veteran for an examination with a physician 
who is board certified in internal 
medicine and who holds a subspecialty 
certification from the American Board of 
Internal Medicine in infectious 
diseases.  

The claims folder, including the service 
treatment records, and a copy of this remand 
is to be made available to the physician for 
review in conjunction with the examination.  
This remand provides some of the factual 
background that the examiner must consider, 
however, the examiner must review the claims 
file in its entirety, as there are laboratory 
findings that are relevant to the issue on 
appeal that were not discussed above.  The 
examiner is informed that Veteran's service 
treatment records are in a "Service 
Department Records Envelope" and have been 
placed in chronological order.  The specific 
service treatment records discussed above 
have been identified by placing a paperclip 
on the record.  All records, to include all 
service medical records must be considered.

Any testing deemed necessary by the 
infectious disease specialist should be 
conducted to determine whether the Veteran 
has or had Lyme disease.  

Based on a review of the entire claims 
folder and the results of the examination, 
the infectious disease specialist must state 
whether it is at least as likely as not that 
the Veteran has Lyme disease, and upon what 
evidence such opinion is based.  The examiner 
must comment on the finding made by Dr. KG in 
a September 17, 2002, VA medical record (see 
volume 1 of the claims file, and a yellow tab 
on the left side identifies the record), 
wherein the examiner noted, "The previous 
Lyme titers suggested an acute response and 
certainly would not explain his longstanding 
problems."

The examiner is to opine whether it is at 
least as likely as not that Lyme disease had 
its onset at some time during the Veteran's 
active duty service between 1983 and 1991.  
The infectious disease specialist must 
provide detailed reasons for all opinions 
offered which are based upon evidence in the 
claims file and sound medical principles.  
The examiner must note that the appellant's 
self reported history regarding when and 
where he was bitten has not been consistent.   

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" 
means 50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of Lyme disease is unknowable.

The VA examiner must append a copy of 
their curriculum vitae to the 
examination report.

5.  The RO should review the examination 
report and medical opinions to ensure that 
they are in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for residuals of Lyme disease.  If 
the benefit is not granted, the Veteran and 
his representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

